Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Argument
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made

Claims 1-11 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Porter et al. (US 2020/0379805, hereinafter Porter) in view of Daga et al. (US 2017/0017522, hereinafter Daga).


Regarding claim 1, Porter discloses 
A system, comprising: one or more processors; and one or more memories, wherein the one or more memories have stored thereon instructions, which when executed by the one or more processors, cause the one or more processors to implement a workload adaptation service for a plurality of clients, wherein the workload adaptation service is configured to, for individual clients (Fig. 1, 10): 
receive, from a user, an indication of a workload to be performed and at least one constraint for performance of the workload (paragraph [0031]: A user may provide information (e.g. streaming data job, job placement and/or migration information, such as user-defined migration and/or parameters therefor) to cloud service 102, for example, by using cloud service GUI 130 to upload or otherwise transmit the information to cloud service 102, e.g., via one or more network connections (e.g. Internet); paragraph [0041]: In an example, a front end server may provide cloud service GUI 130 to customer computing devices 128 to present to users on a display. A front end server may receive, for example, customer streaming data jobs, placement and migration criteria (e.g. policies specifying constraints), user-defined migration, performance requirements (e.g. in service level agreements (SLAs)) and so on); 
determine a deployment model for the workload, wherein the determination takes into account the workload (paragraph [0058]: Placement planner 112 may (e.g. based on the analysis) create a workload placement plan to deploy the query logic. Placement planner 112 may select between an edge deployment, a cloud deployment and a split/hybrid deployment on cloud and edge. Results of the analysis of the workload and workload placement criteria may determine the deployment), one or more available client resources of a remote network of the client, one or more available provider resources of the provider network (paragraph [0036]: Cloud computing devices 138 may be at or near capacity at one or more times. Edge computing devices 136 may have some bandwidth available. Cloud computing devices 138 may (e.g. accordingly) be used by cloud service 102 to perform portions of a cloud computing workload, e.g., based on an evaluation of one or more criteria to place and/or migrate workloads. Cloud and edge computing devices 138, 136 may be available for placement and bidirectional migration of streaming data workloads. Other resources may be available as full or limited cloud resources, such as other computing or storage devices (e.g. SQL servers) in cloud or edge), and the at least one constraint for performance of the workload (paragraph [0057]: Workload placement criteria considered in an analysis may comprise, for example, edge and cloud communication quality, latency, edge load or capacity for additional workloads, cloud load or capacity for additional workloads, a workload performance requirement (e.g. for the customer and/or the query), cost of cloud workload deployment, system constraints, customer constraints (e.g. PII handling, maximum cost), GDPR, compliance issues, amount and type of data, country of origin constraints or restrictions, etc.), and wherein the deployment model indicates: an assignment of one or more portions of the workload for deployment to one or more of the client resources; and an assignment of one or more other portions of the workload for deployment to one or more of the provider resources; and deploy the one or more portions of the workload to the one or more client resources and the one or more other portions of the workload to the one or more provider resources (paragraph [0096]: placement planner 112 may create a workload plan that splits query logic deployment so that PII is analyzed on edge device(s) 202 and PII sent to cloud device(s) 204 is anonymized; paragraph [0097]: placement implementer 114 implements the placement plan created by placement planner 112 by instantiating, configuring and starting a first portion of query logic (first and second pipelines 206, 208) on edge computing device 202A to analyze PII in the at least one data stream and anonymize PII provided to a second portion of query logic (second and third pipelines 210, 212) on cloud computing device 204A).
Porter does not disclose wherein the at least one constraint comprises a maximum amount of time for output of a particular portion of the workload to be received by another particular portion of the workload. Daga discloses wherein the at least one constraint comprises a maximum amount of time for output of a particular portion of the workload to be received by another particular portion of the workload (paragraph [0027]: a workflow defines a dependency of a second sub-task on a first sub-task. In such a case, the second sub-task may not be processed unless the first sub-task has been processed; paragraph [0087]: The one or more requisites/constraints associated with the first sub-task may comprise one or more of, but not limited to, the cost constraint, the delay constraint, and the accuracy constraint. For example, a cost constraint may correspond to a maximum acceptable cost c for processing a sub-task. A delay constraint may correspond to a maximum acceptable delay d for processing the sub-task). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to modify the teaching of Porter by utilizing a maximum acceptable delay d for processing the sub-task of the workflow defining the dependency of the second sub-task on the first sub-task of Daga. The motivation would have been to provide a robust solution for assigning the one or more resources to the tasks (Daga paragraph [0002]).
Regarding claim 6 referring to claim 1, Porter discloses A method, comprising: performing, by one or more computing devices that implement a workload adaptation service of a provider network:... (See the rejection for claim 1).
Regarding claim 15 referring to claim 1, Porter discloses One or more non-transitory computer-accessible storage media storing program instructions that when executed on or across one or more processors of a  provider network cause the one or more processors to implement a workload adaptation service to: ... (Fig. 1, 10).

Regarding claims 2, 7 and 16, Porter discloses 
wherein the indication of the at least one constraint comprises one or more of: an indication that at least one of the portions of the workload is to be executed at the remote network of the client, or an indication that at least one of the other portions of the workload is to be executed at the provider network (paragraph [0058]: a workload placement plan may split deployment of query logic between the cloud and edge, restricting processing of PII to the edge based on workload placement criteria comprising a customer constraint for PII handling).

Regarding claim 3, Porter discloses 
wherein the indication of the at least one constraint further comprises one or more of: a maximum amount of data that can be uploaded from the network of the client to the provider network over a predefined period of time, or a maximum amount of data that can be downloaded to the network of the client from the provider network over another predefined period of time (paragraph [0057]: Criteria 126 may be periodically updated. Workload placement criteria considered in an analysis may comprise, for example, edge and cloud communication quality, latency, edge load or capacity for additional workloads, cloud load or capacity for additional workload; paragraph [0072]: Migration criteria analyzer 116 may monitor a deployed workload, for example, by analyzing workload performance statistics 127 for the deployed workload and workload migration criteria 126 to determine whether and how to migrate at least a portion of the deployed workload to/from cloud and/or edge resources).

Regarding claim 4, Porter discloses 
wherein the workload adaptation service is further configured to, during execution of the workload: determine that an amount of data uploaded from at least one of the portions of the workload at the client resources to the provider resources over a predefined period of time is above a threshold amount; in response to the determination that the amount of data uploaded over the predefined period of time is above the threshold amount, identify at least one of the other portions of the workload at the provider resources that, if executed at the client resources, would reduce the amount of data uploaded over the predefined period of time (paragraph [0073]: Workload migration criteria considered in an analysis may comprise, for example, ... edge load or capacity for additional workloads, cloud load or capacity for additional workloads, ..., amount and type of data; paragraph [0100]: The procedure proceeds to migration planning step 508, for example, when criteria analyzer 116 determines that logic should be migrated because performance statistics are unsatisfactory, migration criteria are met, or because user-defined migration conditions are met; paragraph [0110]: migration criteria analyzer 116 analyzes workload performance statistics 127 and criteria 126 periodically collected by data collector 122 and stored in storage 108 to determine that: (1) edge computing devices cannot handle computational load; and (2) cloud devices with current resources can handle the load; Threshold inherently exists to be compared with the amount of data to determine that: (1) edge computing devices cannot handle computational load; and (2) cloud devices with current resources can handle the load); and
in response to identification of the at least one of the other portions of the workload, move the at least one of the other portions of the workload to at least one of the client resources (paragraph [0101]: a workload migration plan is created to move at least a portion of logic from source to target cloud device(s) and/or edge device(s) based on the analysis and/or user-defined migration. For example, as shown in FIG. 1, migration planner 118 creates a workload migration plan to move at least a portion of deployed logic based on the analysis and/or user-defined migration).

Regarding claim 5, Porter discloses 
wherein the workload adaptation service is further configured to, during execution of the workload: detect a change in the client resources; in response to the detection, analyze the client resources; based on the analysis, identify at least one of the other portions of the workload at the provider resources that, if executed at the client resources, would reduce an amount of time for the workload to process data (paragraph [0073]: Workload migration criteria considered in an analysis may comprise, for example, ... edge load or capacity for additional workloads, cloud load or capacity for additional workloads, ..., amount and type of data; paragraph [0100]: The procedure proceeds to migration planning step 508, for example, when criteria analyzer 116 determines that logic should be migrated because performance statistics are unsatisfactory, migration criteria are met, or because user-defined migration conditions are met; paragraph [0110]: migration criteria analyzer 116 analyzes workload performance statistics 127 and criteria 126 periodically collected by data collector 122 and stored in storage 108 to determine that: (1) edge computing devices cannot handle computational load; and (2) cloud devices with current resources can handle the load); and 
in response to identification of the at least one of the other portions of the workload, move the at least one of the other portions of the workload to at least one of the client resources (paragraph [0101]: a workload migration plan is created to move at least a portion of logic from source to target cloud device(s) and/or edge device(s) based on the analysis and/or user-defined migration. For example, as shown in FIG. 1, migration planner 118 creates a workload migration plan to move at least a portion of deployed logic based on the analysis and/or user-defined migration).

Regarding claim 8, Porter discloses 
wherein the indication of the at least one constraint comprises one or more of: a maximum amount of data that can be uploaded from the network of the client to the provider network over a predefined period of time, a maximum amount of data that can be downloaded to the network of the client from the provider network over another predefined period of time (paragraph [0057]: Criteria 126 may be periodically updated. Workload placement criteria considered in an analysis may comprise, for example, edge and cloud communication quality, latency, edge load or capacity for additional workloads, cloud load or capacity for additional workload; paragraph [0072]: Migration criteria analyzer 116 may monitor a deployed workload, for example, by analyzing workload performance statistics 127 for the deployed workload and workload migration criteria 126 to determine whether and how to migrate at least a portion of the deployed workload to/from cloud and/or edge resources).

Regarding claims 9 and 19, Porter discloses 
further comprising: obtaining metrics based on execution of the workload; analyzing the metrics; identifying, based on the analysis, at least one of the other portions of the workload at the provider resources that, if executed at the client resources, would reduce an amount of time for the workload to process data (paragraph [0073]: Workload migration criteria considered in an analysis may comprise, for example, ... edge load or capacity for additional workloads, cloud load or capacity for additional workloads, ..., amount and type of data; paragraph [0100]: The procedure proceeds to migration planning step 508, for example, when criteria analyzer 116 determines that logic should be migrated because performance statistics are unsatisfactory, migration criteria are met, or because user-defined migration conditions are met; paragraph [0110]: migration criteria analyzer 116 analyzes workload performance statistics 127 and criteria 126 periodically collected by data collector 122 and stored in storage 108 to determine that: (1) edge computing devices cannot handle computational load; and (2) cloud devices with current resources can handle the load; Threshold inherently exists to be compared with the amount of data to determine that: (1) edge computing devices cannot handle computational load; and (2) cloud devices with current resources can handle the load); and 
moving the at least one of the other portions of the workload to at least one of the client resources (paragraph [0101]: a workload migration plan is created to move at least a portion of logic from source to target cloud device(s) and/or edge device(s) based on the analysis and/or user-defined migration. For example, as shown in FIG. 1, migration planner 118 creates a workload migration plan to move at least a portion of deployed logic based on the analysis and/or user-defined migration). 

Regarding claims 10 and 20, Porter discloses 
further comprising: obtaining metrics based on execution of the workload; analyzing the metrics; identifying, based on the analysis, at least one of the portions of the workload at the client resources that, if executed at the provider resources, would reduce an amount of time for the workload to process data (paragraph [0073]: Workload migration criteria considered in an analysis may comprise, for example, ... edge load or capacity for additional workloads, cloud load or capacity for additional workloads, ..., amount and type of data; paragraph [0100]: The procedure proceeds to migration planning step 508, for example, when criteria analyzer 116 determines that logic should be migrated because performance statistics are unsatisfactory, migration criteria are met, or because user-defined migration conditions are met; paragraph [0110]: migration criteria analyzer 116 analyzes workload performance statistics 127 and criteria 126 periodically collected by data collector 122 and stored in storage 108 to determine that: (1) edge computing devices cannot handle computational load; and (2) cloud devices with current resources can handle the load; Threshold inherently exists to be compared with the amount of data to determine that: (1) edge computing devices cannot handle computational load; and (2) cloud devices with current resources can handle the load); and 
moving the at least one of the portions of the workload to at least one of the provider resources (paragraph [0101]: a workload migration plan is created to move at least a portion of logic from source to target cloud device(s) and/or edge device(s) based on the analysis and/or user-defined migration. For example, as shown in FIG. 1, migration planner 118 creates a workload migration plan to move at least a portion of deployed logic based on the analysis and/or user-defined migration).

Regarding claim 11, Porter discloses 
further comprising: detecting a change in the client resources; in response to the detection, analyze the client resources; based on the analysis, identifying at least one of the portions of the workload at the client resources that, if executed at the provider resources, would reduce an amount of time for the workload to process data; and in response to the identifying of the at least one of the portions of the workload (paragraph [0073]: Workload migration criteria considered in an analysis may comprise, for example, ... edge load or capacity for additional workloads, cloud load or capacity for additional workloads, ..., amount and type of data; paragraph [0100]: The procedure proceeds to migration planning step 508, for example, when criteria analyzer 116 determines that logic should be migrated because performance statistics are unsatisfactory, migration criteria are met, or because user-defined migration conditions are met; paragraph [0110]: migration criteria analyzer 116 analyzes workload performance statistics 127 and criteria 126 periodically collected by data collector 122 and stored in storage 108 to determine that: (1) edge computing devices cannot handle computational load; and (2) cloud devices with current resources can handle the load; Threshold inherently exists to be compared with the amount of data to determine that: (1) edge computing devices cannot handle computational load; and (2) cloud devices with current resources can handle the load); and 
moving the at least one of the portions of the workload to at least one of the provider resources (paragraph [0101]: a workload migration plan is created to move at least a portion of logic from source to target cloud device(s) and/or edge device(s) based on the analysis and/or user-defined migration. For example, as shown in FIG. 1, migration planner 118 creates a workload migration plan to move at least a portion of deployed logic based on the analysis and/or user-defined migration).

Regarding claim 14, Porter discloses 
further comprising: receiving, from the user, an indication of the workload by selecting the workload from among a plurality of workloads available for selection at the workload adaptation service (paragraph [0031]: A user may provide information (e.g. streaming data job, job placement and/or migration information, such as user-defined migration and/or parameters therefor) to cloud service 102, for example, by using cloud service GUI 130 to upload or otherwise transmit the information to cloud service 102, e.g., via one or more network connections (e.g. Internet); paragraph [0100]: migration criteria analyzer 116 determines whether to migrate any part of a deployed workload based on the analysis or based on user-defined migration provided by a customer computing device among customer computing devices 128).

Regarding claim 17, Porter discloses 
wherein the indication of the at least one constraint comprises a maximum amount of data that can be downloaded to the network of the client from the provider network over another predefined period of time (paragraph [0057]: Criteria 126 may be periodically updated. Workload placement criteria considered in an analysis may comprise, for example, edge and cloud communication quality, latency, edge load or capacity for additional workloads, cloud load or capacity for additional workload; paragraph [0072]: Migration criteria analyzer 116 may monitor a deployed workload, for example, by analyzing workload performance statistics 127 for the deployed workload and workload migration criteria 126 to determine whether and how to migrate at least a portion of the deployed workload to/from cloud and/or edge resources).

Regarding claim 18, Porter discloses 
wherein the indication of the at least one constraint comprises one or more of: a maximum amount of data that can be uploaded from the network of the client to the provider network over a predefined period of time (paragraph [0057]: Criteria 126 may be periodically updated. Workload placement criteria considered in an analysis may comprise, for example, edge and cloud communication quality, latency, edge load or capacity for additional workloads, cloud load or capacity for additional workload; paragraph [0072]: Migration criteria analyzer 116 may monitor a deployed workload, for example, by analyzing workload performance statistics 127 for the deployed workload and workload migration criteria 126 to determine whether and how to migrate at least a portion of the deployed workload to/from cloud and/or edge resources).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Porter et al. (US 2020/0379805, hereinafter Porter) in view of Daga et al. (US 2017/0017522, hereinafter Daga) as applied to claim 6, and further in view of Watt et al. (US 2021/0099542, hereinafter Watt).

Regarding claim 12, Porter discloses 
wherein the indication of the at least one constraint comprises:  ... amount of storage capacity (paragraph [0045]: A resource monitor may communicate with a resource metrics service, for example, to provide monitored resource metrics for storage and/or analyses) to be available for at least one of the portions or the other portions of the workload (paragraph [0057]: Workload placement criteria considered in an analysis may comprise, for example, edge and cloud communication quality, latency, edge load or capacity for additional workloads, cloud load or capacity for additional workloads, a workload performance requirement (e.g. for the customer and/or the query), cost of cloud workload deployment, system constraints, customer constraints (e.g. PII handling, maximum cost), GDPR, compliance issues, amount and type of data, country of origin constraints or restrictions, etc.).
Porter in view of Daga does not disclose a minimum amount of compute capacity to be available for at least one of the portions or the other portions of the workload. Srinivasan discloses a minimum amount of compute capacity to be available for at least one of the portions or the other portions of the workload (paragraph [0017]: The resource constraints 108, 120 may specify a minimum amount of computing resources required to execute the job 106, 118 (e.g., a minimum number of processor cores and/or minimum amount of memory allocated to executing the jobs 106, 118)). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to modify the teaching of Porter in view of Daga by specifying a minimum amount of computing resources required to execute the jobs (e.g., a minimum number of processor cores and/or minimum amount of memory allocated to executing the jobs) of Watt. The motivation would have been to present new and innovative systems and methods for provisioning system components to execute jobs (Watt paragraph [0002]).

Regarding claim 13, Porter discloses 
wherein the indication of the at least one constraint comprises: ... capacity to be available for at least one of the portions or the other portions of the workload (paragraph [0057]: Workload placement criteria considered in an analysis may comprise, for example, edge and cloud communication quality, latency, edge load or capacity for additional workloads, cloud load or capacity for additional workloads, a workload performance requirement (e.g. for the customer and/or the query), cost of cloud workload deployment, system constraints, customer constraints (e.g. PII handling, maximum cost), GDPR, compliance issues, amount and type of data, country of origin constraints or restrictions, etc)
Porter in view of Daga does not disclose a minimum amount of compute capacity to be available for at least one of the portions or the other portions of the workload. Srinivasan discloses a minimum amount of compute capacity to be available for at least one of the portions or the other portions of the workload (paragraph [0017]: The resource constraints 108, 120 may specify a minimum amount of computing resources required to execute the job 106, 118 (e.g., a minimum number of processor cores and/or minimum amount of memory allocated to executing the jobs 106, 118)). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to modify the teaching of Porter in view of Daga by specifying a minimum amount of computing resources required to execute the jobs (e.g., a minimum number of processor cores and/or minimum amount of memory allocated to executing the jobs) of Watt. The motivation would have been to present new and innovative systems and methods for provisioning system components to execute jobs (Watt paragraph [0002]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in [0037] CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to [0037] CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISLEY KIM whose telephone number is (571)270-7832.  The examiner can normally be reached on 9:30 A.M - 6:30 P.M. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Emerson Puente can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISLEY N KIM/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        9/4/2022